                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DAVID ANGEL SIFUENTES, III,

                   Petitioner,                    Case Number: 2:19-CV-12451
                                                  HONORABLE GERSHWIN A. DRAIN
v.

MICHIGAN,

                   Respondent.
                                        /

 ORDER TRANSFERRING SUCCESSIVE HABEAS CORPUS PETITION
  TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH
                        CIRCUIT

      This is a habeas case under 28 U.S.C. § 2254. Petitioner David Angel

Sifuentes, III (Petitioner) challenges his 2000 convictions for third-degree criminal

sexual conduct, Mich. Comp. Laws § 750.520d(1)(b), and furnishing alcohol to a

minor, Mich. Comp. Laws § 436.1701(1), rendered in Midland County Circuit

Court. For the reasons set forth below, the Court determines that this is a

successive habeas corpus petition and, therefore, orders it transferred to the United

States Court of Appeals for the Sixth Circuit, pursuant to 28 U.S.C. §§ 1631 and

2244(b)(3)(A).

                                  I. Background

      In 2003, Petitioner filed a habeas corpus petition in the United States District
Court for the Western District of Michigan challenging the same convictions

challenged in this petition. The petition was denied with prejudice. See Sifuentes

v. Prelesnik, No. 1:03-637, 2006 WL 2347529 (W.D. Mich. Aug. 11, 2006). The

United States Court of Appeals for the Sixth Circuit affirmed the district court’s

decision. See Sifuentes v. Prelesnik, No. 06-2463 (6th Cir. Jan. 28, 2008).

      Petitioner filed the pending petition on August 17, 2019. He challenges his

third-degree criminal sexual conduct and furnishing alcohol convictions on the

grounds that he received ineffective assistance of trial and appellate counsel.

                                   II. Discussion

      A petitioner challenging a state court judgment under 28 U.S.C. § 2254 must

“seek authorization in a federal appeals court before filing a ‘second or successive

application’ in district court. 28 U.S.C. § 2244(b)(3)(A).” In re Stansell, 828 F.3d

412, 414 (6th Cir. 2016), see also Magwood v. Patterson, 561 U.S. 320, 330-31

(2010) (“If an application is ‘second or successive,’ the petitioner must obtain

leave from the Court of Appeals before filing it with the district court”). A habeas

petition is “second or successive” for purposes of 28 U.S.C. § 2244(b) if the

petition challenges the same conviction(s) challenged in a prior petition and the

prior petition was decided on the merits. In re William Garner, 612 F.3d 533, 535

(6th Cir. 2010), citing In re Cook, 215 F.3d 606, 607-08 (6th Cir. 2000).


                                          2
      Petitioner’s first habeas corpus petition was denied on the merits. Therefore,

the present petition is a successive petition requiring prior authorization from the

Sixth Circuit Court of Appeals. When, as here, a successive petition for habeas

corpus relief is filed in the district court without prior authorization, the district

court must transfer the petition to the Court of Appeals pursuant to 28 U.S.C. §

1631. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

      Accordingly, the Court ORDERS the District Court Clerk to transfer this

case to the United States Court of Appeals for the Sixth Circuit.



                                         s/Gershwin A. Drain
                                         GERSHWIN A. DRAIN
                                         UNITED STATES DISTRICT JUDGE
Dated: September 12, 2019
      Detroit, Michigan




                                            3
                      CERTIFICATE OF SERVICE
 Copies of this Order were served upon attorneys of record and on David
Angel Sifuentes , #323819, 224 Gold Ave., NW, Grand Rapids, MI 49504 on
          September 12, 2019, by electronic and/or ordinary mail.
                           /s/ Teresa McGovern
                               Case Manager




                                  4
